Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Groups IV, Claims 8-9, 14 and 15, and species formulas (V) and (XI) are elected and being examined. 
Claims 3-7, and 10-13, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/16/2021.

Response to Amendment
The previous rejection of Claim(s) 8 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 816,823 to Farbenfabriken Bayer (hereinafter Bayer), are withdrawn in light of the Applicant’s amendments. 

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8 recites in line 7, “substituted ar aliphatic.” This appears to be a typographical error for “substitute ar-aliphatic”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 14 and 15, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “wherein R1 and R2 are divalent groups selected from the groups consisting of aromatic, ortho substituted aromatic, ar-aliphatic, substituted ar aliphatic and substituted aliphatic, and R3 and R4 are independently selected from the groups consisting of hydrogen, branched alkyl, aromatic, ortho substituted aromatic; ar-aliphatic; substituted ar-aliphatic, and substituted aliphatic…,” in line 6-10, and “each R1 and R2 is a divalent group independently selected from the groups consisting of aromatic, ortho substituted aromatic, ar-aliphatic, substituted ar aliphatic and at least one group out of R1, R2, R3 and R4 is independently hindered aromatic or branched aliphatic or substituted branched aliphatic;” in line 27-28, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 8, the narrower limitation of “at least one group out of R1, R2, R3 and R4 is independently hindered aromatic or branched aliphatic or substituted branched aliphatic;” causes confusion because Claim 8 also recites a different list of what R1-R4 can be elsewhere in the claim. Thus, it is unclear how if all of R1-R4 are “hindered aromatic or branched aliphatic or substituted branched aliphatic” can they also be the other listed groups for R1-R4.
Claim 8, also recites the narrower limitation of wherein the diamine formula (I) “at least one nitrogen atom is directly attached to an aromatic ring on one side; at least one amine group is a hindered amine either due to hindered aromatic ring having a least one substitution on ring at ortho position to carbon or due to branched aliphatic carbon directly attached to the amine group…” This limits R1-R4 of the diamine formula (I) and it is unclear if this also limits all of the R1-R4 of Formulas (II) and (IIIA).

Claims 9, 14 and 15, are dependent claims that fails to alleviate the issues above.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated US 2,884,406 A to Wegler et al. (hereinafter Wegler). 

Regarding claim 8, Wegler teaches an accelerator having formula (III)
    PNG
    media_image1.png
    74
    525
    media_image1.png
    Greyscale
, wherein X is a diphenylene-methane radical with the formula 
    PNG
    media_image2.png
    79
    203
    media_image2.png
    Greyscale
, (col 2, ln 17-40), wherein R1 is an alkyl such as isopropyl (col 2, ln 29-30), R2 and R3 are either hydrogen or alkyl such as methyl (col 2,ln 41-43), and R4 and R5 are hydrogen, halogen atom, alkyl or alkoxy radicals (col 2, ln 45-46). The above accelerator having formula (III) with R1 as isopropyl, meets the claimed epoxy resin Formula (III), wherein R1 and R2 are aromatic-aliphatic-aromatic, R4 is a branched alkyl, and the amine group is hindered. Wegler further teaches the above formula III is mixed with a polyepoxides and hardeners such as cyclic anhydrides, and cured (col 3, ln 1-35). The cured composition meets the claimed reaction product.

Claim(s) 8, 9, 14 and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,886,867 A to Lin et al. (hereinafter Lin).

Regarding claims 8 and 9, Lin teaches the difunctional epoxy resin formed by the reaction 
    PNG
    media_image3.png
    146
    560
    media_image3.png
    Greyscale
, wherein x= 2-10, (col 3, ln 45-65), and wherein R is a bisphenol A diglycidyl ether (col 4, n 14-15) having the formula 
    PNG
    media_image4.png
    94
    403
    media_image4.png
    Greyscale
(col 7, ln 5). The above difunctional epoxy resin of Lin meets the claimed diglycidyl amine epoxy resin of Formula (IIIB), wherein the above R as bisphenol A diglycidyl ether meets the claimed aromatic –-O-R5-O- and -O-R6-O-, the above isopropyl (i-Pr) meets the claimed branched alkyl R4, and the above  –CH2CH2(OCH2CH2)x- meets the claimed substituted aliphatic R1 and R2, because Lin teaches they are derived from polyoxyalkyl amines having the formula 
    PNG
    media_image5.png
    69
    267
    media_image5.png
    Greyscale
, wherein R’ is methyl (col 4, ln 45) which meets the substituted aliphatic. Lin further teaches the above epoxy resin is mixed with another epoxy resin such as EPON 828, heated and cured (Table I, col 9, ln 1-18), which meets the claimed 

Regarding claims 14 and 15, as cited above and incorporated herein, Lin teaches claim 8. Lin also teaches the claimed diglycidyl amine formula (III B) which meets the claimed formula epoxy cited in Claim 8. Thus, this meets claims 14 and 15 because the cited Formula (II) is an optional component for forming the optional Formula (III A) of claim 8.

Claim(s) 8, 9, 14 and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0,496,163 A1 to Klein et al. (hereinafter Klein). 

Regarding claims 8 and 9, Klein teaches the advanced polyepoxide having the formula 16, 
    PNG
    media_image6.png
    233
    753
    media_image6.png
    Greyscale
, (page 9, ln 35), wherein R is hydrogen (page 4, ln 9), A is an R5 is an aryl or substituted aryl moiety (page 4, ln 19-27), a C3-20 tertiary alkyl (i.e. branched), R4 is C6-20 arylene that is optionally substituted (page 2, ln 48-53), and w is 0.8-16 (page 9, ln 43). The above formula 16 meets the claimed formula (III B), the above A meets the claimed aromatic R5 and R6, the above R5 meets the 

Regarding claims 14 and 15, as cited above and incorporated herein, Klein teaches claim 8. Klein also teaches the claimed diglycidyl amine formula (III B), which meets the claimed formula epoxy cited in Claim 8. Thus, this meets claims 14 and 15 because the cited Formula (II) is an optional component for forming the optional Formula (III A) of claim 8.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegler as applied to claim 8 above, and further in view of EP 0,496,163 A1 to Klein et al. (hereinafter Klein).

Regarding claim 9, as cited above and incorporated herein, Wegler teaches claim 8. 
Wegler does not explicitly teach the claimed amine or phenolic curing agent cited in claim 9.

    PNG
    media_image6.png
    233
    753
    media_image6.png
    Greyscale
, (page 9, ln 35). Klein further teaches the advanced epoxy resin is used in a coating composition and mixed with a curing agent such as, acid anhydrides, amines and polyhydroxy compounds such as novolac compounds, wherein the coating is applied to a substrate and cured (page 13, ln 22-58), which meets claim 9. The above is in the same field of use of cured epoxy resins as cited above in Wegler. Klein further teaches that curing agents are known curing agents to the skilled artisan to reacted with polyepoxides and advanced epoxy resins to form hardened final products (page 13, ln 37-43), which demonstrates that the amine and novolac compounds are suitable curing agents for polyepoxides. 
It would have been obvious to one ordinarily skilled in the art to use the amine or novolac curing agents of Klein for the curing agent of Wegler because Klein teaches the same field of use of cured epoxy resins as cited above in Wegler, and Klein further teaches that curing agents are known curing agents to the skilled artisan to reacted with polyepoxides and advanced epoxy resins to form hardened final products (page 13, ln 37-43), which demonstrates that the amine and novolac compounds are suitable curing agents for polyepoxides. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 9, 14 and 15, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766